Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office is made Final. Claims 1-12, and 14-20 are pending.

Status of Claims 
Applicant’s amendment date 04/20/2022, amending claims 1, 12, 14, and 17-18. Cancelling claim 13.

Response to Amendment
The previously pending rejection under 35 USC 101, will be maintained. The 101 rejection is updated in light of the amendments. 
With regard to the rejection under 35 USC 103 – No art rejections has been put forth in the rejection for the reason found in the “Allowable Subject Matter” section found below. 
Response to Arguments
The arguments have been fully considered, but they are not persuasive. Moreover, any new grounds of rejection have been necessitated by Applicant's amendments to the claims.
Response to Arguments under 35 USC 101: 
Applicants argue (see remarks page 14):
Applicant submits that the noted improvements to the functioning of an
organization's technology infrastructure (i.e., an organization's computers and
computing environment) integrate any judicial exception that may be put forth in
the claims into a concrete and practical application thereof. Accordingly, applicant
submits that the claims are patent eligible at least under eligibility step 2A, prong
two, as prescribed in section 2106.04(d)(l) of the MPEP. … applicant submits
that, when viewed as a whole, the pending claims recite a non-conventional and
non-generic arrangement of elements that are patent eligible at least under step 2B
of the eligibility analysis as described in MPEP section 2106.05.
Examiner respectfully disagree: 
With regard to the abstract idea, Independent claim 1, with similar steps likewise reflect in the independent claims recite the abstract idea:  A method for measuring efficiency, comprising: receiving, raw data related to an entity's performance, determining, from the raw data, a first numeric parameter and a second numeric parameter, wherein: the first numeric parameter is derived from a metric measured by an organization, the first numeric parameter measures the metric with respect to the entity; the second numeric parameter is derived from the metric, and; the second numeric parameter measures a median value of the metric across a plurality of entities of the organization, calculating an efficiency metric based on the first numeric parameter, the second numeric parameter, and a metric weight, wherein the calculating includes dividing the second numeric parameter by the first numeric parameter to arrive at a first quotient, and multiplying the first quotient by the metric weight; identifying a recommended action based on the efficiency metric; and implementing the recommended action. The claims are directed to calculating an efficiency metric based on numeric parameters and metric weight which is a mathematical formulas or equation and calculation under mathematical concepts. Also, The claims are directed to measuring efficiency of an organization which is commercial or legal interactions (including agreements in the form of contract; legal obligations; advertising, marketing or sales activities or behaviors; business relations), and managing personal behavior or relationships or interactions between people under “certain methods of organizing human activity” grouping of abstract idea. Accordingly, the claims recite an abstract idea. 
In prong two of step 2A, an evaluation is made whether a claim recites any additional element, or combination of additional element, that integrate the exception into a practical application of that exception. An “additional element” is an element that is recited in the claim in addition to (beyond) the judicial exception (i.e., an element/limitation that sets forth an abstract idea is not an additional element). The phrase “integration into a practical application” is defined as requiring an additional element or a combination of additional elements in the claim to apply, rely on, or use exception, such that it is more than a drafting effort designed to monopolize the exception. 
	
The claim recites the additional limitation of “servers, sensor and device” are recited in a high level of generality and recited as performing generic computer functions routinely used in computer applications. Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp. 134 S.Ct, at 2360,110 USPQ2d at 1984 (see MPEP 2106.05(f)).

The user of generic computer component to “system”, “computer”, and “processor” as recited in the independent claim, does not impose any meaningful limit on the computer implementation of the abstract idea. Thus, taken alone, the additional elements do not amount to significantly more than the above identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. 
The Examiner has therefore determined that the additional elements, or combination of additional elements, do not integrate the abstract idea into a practical application. Accordingly, the claim(s) is/are directed to an abstract idea.
	With respect to integration of the abstract idea into a practical application, the additional element of using a computer system or a network contacting instruction to no more than mere instruction to apply the exception using a generic computer component. Mere instructions to apply and exception using a generic computing device are facilitating the abstract concept is not enough to confer statutory subject matter eligibility
Therefore, the claims at issue do not require any nonconventional computer, network, or display components, or even a "non-conventional and non-generic arrangement of know, conventional pieces," but merely call for performance of the claimed on a set of generic computer components" and display devices.

See specification  ¶[0040], generically recited computer elements do not add a meaningful limitation to the abstract idea because the Alice decision noted that generic structures that merely apply abstract ideas are not significantly more than the abstract ideas. See MPEP 2106.05(g)
	Here the computer system is a generic computer. Such a computing system to implement the abstract idea does not provide a practical application to make claimed invention eligible. “[W]e have treated collecting information, including when limited to particular content (which does not change its character as information), as within the realm of abstract ideas.” Elec. Power Grp., 830 f. 3d at 1353. “. 
The Alice framework, we turn to step 2B (Part 2 of Mayo) to determine if the claim is sufficient to ensure that the claim amounts to “significantly more” than the abstract idea itself. These additional elements recite conventional computer components and conventional functions of: 
Claims 1, and 17 does not include my limitations amounting to significantly more than the abstract idea, along. Claims 1, and 17 includes various elements that are not directed to the abstract idea. These elements include “system”, “computer”, and “processor”. Examiner asserts that “system”, “computer”, and “processor “are a generic computing element performing generic computing functions. 
Therefore, the claims at issue do not require any nonconventional computer, network, or display components, or even a “non-conventional and non-generic arrangement of know, conventional pieces,” but merely call for performance of the claimed on a set of generic computer components” and display devices. 
Further, with regard to receiving, processing, transmitting, storing data, etc., the courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (i.e. "receiving, processing, transmitting, storing data," "automating mental tasks," etc.) are well-understood, routine, etc. (MPEP 2106.05(d)). 


Claim Rejections - 35 USC § 112
Claims 1-12, and 14-20  is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1, and 17 recites the limitation “calculating an efficiency metric based on the first numeric parameter, the second numeric parameter, and a metric weight, wherein the calculating includes dividing the second numeric parameter by the first numeric parameter to arrive at a first quotient, and multiplying the first quotient by the metric weight. The specification in ¶[0084] disclose, “the difference between the current efficiency metric value and the expected efficiency metric value may be multiplied by the weight to generate a normalized weighting”. Also, in ¶[0069], “one or more efficiency metric may be calculated based on the parameters”. The specification when examined as a whole does not disclose that the system calculating an efficiency metric based on the first numeric parameter, the second numeric parameter, and a metric weight, wherein the calculating includes dividing the second numeric parameter by the first numeric parameter to arrive at a first quotient, and multiplying the first quotient by the metric weight.

 
 Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12, and 14-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claims 1-12, and 14-20 are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more.

PART I. 2A-PRONG ONE (IDENTIFY THE ABSTRACT IDEAS)
The Alice framework, steps 2A-Prong One (part 1 of Mayo Test), here, the claims are analyzed to determine if the claims are directed to a judicial exception. MPEP 2106.04(a). In determining, whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong One of Step 2A), and whether the claims recite additional elements that integrate the judicial exception into a practical application (Prong Two of Step 2A). See 2019 Revised Patent Subject Matter Eligibility Guidance (“PEG” 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (Jan. 7, 2019)). 

Independent Claims 1, and 17, the claim, when “taken as a whole,” are directed to the abstract idea and substantially recite the limitations:  A method for measuring efficiency, comprising: receiving, raw data related to an entity's performance, determining, from the raw data, a first numeric parameter and a second numeric parameter, wherein: the first numeric parameter is derived from a metric measured by an organization, the first numeric parameter measures the metric with respect to the entity; the second numeric parameter is derived from the metric, and; the second numeric parameter measures a median value of the metric across a plurality of entities of the organization, calculating an efficiency metric based on the first numeric parameter, the second numeric parameter, and a metric weight, wherein the calculating includes dividing the second numeric parameter by the first numeric parameter to arrive at a first quotient, and multiplying the first quotient by the metric weight; identifying a recommended action based on the efficiency metric; and implementing the recommended action.

Under step 2A-Prong One (part of Mayo test), here, the claimed invention in claims 1, and 17 are directed to non-statutory subject matter because the claims(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea, and thus, the claims are directed to an abstract idea under the first prong of Step 2A. The claims are directed to calculating an efficiency metric based on numeric parameters and metric weight which is a mathematical formulas or equation and calculation under mathematical concepts. Also, The claims are directed to measuring efficiency of an organization which is commercial or legal interactions (including agreements in the form of contract; legal obligations; advertising, marketing or sales activities or behaviors; business relations), and managing personal behavior or relationships or interactions between people under “certain methods of organizing human activity” grouping of abstract idea. Accordingly, the claims recite an abstract idea. 

Part I. 2A-PRONG TWO (ADDITIONAL ELEMENTS THAT INTEGRATE THE JUDICIAL EXCEPTION INTO A PRACTICAL APPLICATION)

Under step 2A-Prong two (part 1 of Mayo test), this judicial exception is not integrated into a practical application under the second prong of Step 2A. In particular, the claims recite the additional elements beyond the recited abstract idea, “system”, “computer”, and “processor”. Further, pursuant to the broadest reasonable interpretation, as an ordered combination, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea, and thus, are no more than applying the abstract idea with generic computer components. Those additional elements are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using computer component, or merely uses a computer as a tool to perform an abstract idea see MPEP 2106.05(f). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea with no significantly more elements. 

As a result, examiner asserts that claims 2-12, 14-16, and 18-20 are similarly directed to the abstract idea. Since these claims are directed to an abstract idea, the office must determine whether the remaining limitation “go significantly more” than describe the abstract idea. 

PART III. DETERMINE WHETHER ANY ELEMENT, OR COMBINATION, AMOUNT TO “SIGNIFICANTLY MORE” THAN THE ABSTRACT IDEA ITSELF
The Alice framework, we turn to step 2B (Part 2 of Mayo) to determine if the claim is sufficient to ensure that the claim amounts to “significantly more” than the abstract idea itself. These additional elements recite conventional computer components and conventional functions of: 
Claims 1, and 17 does not include my limitations amounting to significantly more than the abstract idea, along. Claims 1, and 17 includes various elements that are not directed to the abstract idea. These elements include “system”, “computer”, and “processor” are a generic computing element performing generic computing functions. 

Therefore, the claims at issue do not require any nonconventional computer, network, or display components, or even a “non-conventional and non-generic arrangement of know, conventional pieces,” but merely call for performance of the claimed on a set of generic computer components” and display devices. All of these additional elements are significantly more because these, again, are merely the software and/or hardware components used to implement the abstract idea on a general purpose computer. 

In addition, ¶ [0040] of the specifications detail any combination of a generic computer system program to perform the method. Generically recited computer elements do not add a meaningful limitation to the abstract idea because the Alice decision noted that generic structures that merely apply abstract ideas are not significantly more than the abstract ideas. 

The computing elements with a computing device is recited at high level of generality (e.g. a generic device performing a generic computer function of processing data). Thus, this step is no more than mere instructions to apply the exception on a generic computer. In addition, using a processor to process data has been well-understood routing, conventional activity in the industry for many years. 

Generic computer features, such as system or storage, do not amount to significantly more than the abstract idea. These limitations merely describe implementation for the invention using elements of a general-purpose system, which is not sufficient to amount to significantly more. See, e.g., Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am. Inc., 793 F .3d 1306, 1334, 115 USPQ2d 1681, 1791 (Federal Circuit 2015). 

Dependent claims 3-5 are not directed to additional abstract ideas, but are directed to an additional non-abstract claim element. The additional non-abstract claim elements are “trend indicator arrow”, and “graphically presenting (user interface)”. The “trend indicator arrow”, and “graphically presenting (user interface)” are considered a “field of user” MPEP 2106.05h at step 2A, Prong 2, as it’s just used to collect/display data and the technology is not improved. At step 2B, this is conventional still, “trend indicator arrow”, and “graphically presenting (user interface)” (see MPEP 2106.05d). Thus, nothing in the claim adds significantly more to an abstract idea. The claim is ineligible. 

Dependent claims 11, 14, and 20 are not directed to additional abstract ideas, but are directed to an additional non-abstract claim element. The additional non-abstract claim elements is the “machine learning model”. Using the model is considered a “particular technological environment “MPEP 2106.05h” at step 2A, Prong 2. Also, the machine learning model is merely used as a tool to perform an abstract idea at Step 2B.     Therefore, nothing in the claim adds significantly more to an abstract idea. The claim is ineligible. 
Dependent claims 2, 6-10, 12, and 15-19 are not directed to any additional abstract idea and are also not directed to any additional non-abstract claim elements. Rather, these claims offer further descriptive limitations of elements found in the independent claims which are similar to the abstract idea noted in the independent claim because they further the limitations of the independent claim which are directed to a method of organizing human activity. In addition, no additional elements are integrated to into the abstract idea. Therefore, the claims still recite an abstract idea that can be grouping into a method of organizing human activity. 

Allowable Subject Matter
Claims 1-12, and 14-20 are objected to as being dependent upon a rejected based claim, but would be allowable if the independent claims were amended in such a way as to overcome the current rejection(s). 
Regarding the 35 USC 103 rejection, No art rejections has been put forth in the rejection. 
Closest prior art to the invention include Baker et al. US 2020/0005667: self-training machine-learning system for generating and providing action recommendations. https://hbr.org/2017/08/what-we-learned-about-bureaucracy-from-7000-hbr-readers (hereinafter Hamel): what we learned about bureaucracy from 7,000 HBR readers. Mosquera et al. US 2019/0317754: continuous software deployment. Ruble et al. US 2021/0027231: system for computation enterprise performance metrics. Gudla et al. US 2006/0190310: system and method for designing effective business policies via business rules analysis. 
None of the prior art of record, taken individually or in combination, teach, inter alia, teaches the claimed invention as detailed in independent claims, “the second numeric parameter measures a median value of the metric across a plurality of entities of the organization, calculating an efficiency metric based on the first numeric parameter, the second numeric parameter, and a metric weight, wherein the calculating includes dividing the second numeric parameter by the first numeric parameter to arrive at a first quotient, and multiplying the first quotient by the metric weight; identifying a recommended action based on the efficiency metric.” The reason for the 35 USC 103 rejection of claims 1-12, and 14-20 in the instant application is because the prior art of record fails to teach the overall combination as claimed. Therefore, it would not have been obvious to one of ordinary skill in the art to modify the prior art to meet the combination above without unequivocal hindsight and one of ordinary skill would have no reason to do so. Upon further searching the examiner could not identify any prior art to teach these limitations. The prior art on record, alone or in combination, neither anticipates, reasonably teaches, not renders obvious the Applicant’s claimed invention.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Khante et al. US 10,592,525: conversion of cloud computing platform data for ingestion by data intake and query system. See Fig. 17
Baker et al. US 2020/0005667: self-training machine-learning system for generating and providing action recommendations.
https://hbr.org/2017/08/what-we-learned-about-bureaucracy-from-7000-hbr-readers (hereinafter Hamel): what we learned about bureaucracy from 7,000 HBR readers.
Mosquera et al. US 2019/0317754: continuous software deployment.
Ruble et al. US 2021/0027231: system for computation enterprise performance metrics.
 Gudla et al. US 2006/0190310: system and method for designing effective business policies via business rules analysis. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZEH OBAID whose telephone number is (313)446-4941. The examiner can normally be reached M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571) 270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAMZEH OBAID/Examiner, Art Unit 3623                                                                                                                                                                                                        /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624